Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


	Allowable Subject Matter
Claims 11, 13, 16, 17, 18, 20-26 are allowed.
The following is an examiner's statement of reasons for allowance:
The prior art of record fails to disclose the combination including at least the limitations of:
(Claims 11, 18) “graphically displaying in a display a list of multiple graphic objects, each represented graphic object having an associated display area on the display, and the objects being selectable for executing a function; prior to selecting one of the objects, simultaneously running an animation in each of the display areas, each animation illustrating the function associated with the graphic object in the display area of the animation, wherein each animation illustrates the function associated with the graphic object in the display area of the animation, in that it shows, at least schematically, an image sequence corresponding to an image sequence that is shown when the object is selected; and following selection of the one of the objects, ending the simultaneously running animations and executing the function associated with the selected object; wherein the display is arranged in a vehicle, and further wherein at least one of the animations displayed prior to selecting one of the objects, depends on a vehicle speed.”
dependent claims 13, 16, 17, 20-26 depend from an allowable base claim, they are at least allowable for the same reasons as noted above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREY BELOUSOV whose telephone number is (571) 270-1695 and Andrew.belousov@uspto.gov email.  The examiner can normally be reached on Mon-Fri EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P. Savla can be reached on 571-272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-3800.





/Andrey Belousov/
Primary Examiner
Art Unit 2145
3/11/2021